.    .




         TJXEA%=FO,MNEY    GENERAL
                  cm TEXAS

                          January 12,   1966

Hon. Q. F. Steger                   Opinion MO. (C-532)
County Attorney
Colorado County                     Re: The amount of compen-
Columbus, Texas                         sation a County Tax
                                        Assessor-Collectoris
                                        permitted to receive
                                        for the collection
                                        only of taxes for an
                                        independentschool
                                        district, including
                                        delinquent taxes, which
                                        taxes are assessed’by-
                                        the special assessor’of
                                        the independentschool
                                        district and related
Dear Hr. Steger:                        questions.
    You have requested the opinion of this office upon the
following questions:
         “1. What compensationis a county tax assessor-
             collector permitted to receive for the
             collection ONLY of taxes for an independent
             school district, including delinquent taxes,
             which taxes are assessed by the special
             assessor of such independentschool district?
         “2. In the event taxes for an Independentschool
             district are assessed by a special assessor
             for such school district to be thereafter
             collectedby the county assessor-collector,
             is the county assessor-collectorrequired to
             prepare the tax rolls and receipts required
             for such collection?”

          _- advised that Article 2792, Vernon’s Civil Statutes
     You_ are
as smenaea my Ii.B. 243, Page 1579, Acts of 59th Legislature,
1965, governa the amount of fees to .be charged by the county
tax assessor-collectorfor the collectionof taxes including
delinquent taxes for independentschool districts. Article 2792,
as amended, which became effective on August 30, 1965, contains,
in part, the following:

                              -2809-
Hoti.G. F. Steger, Page 2                       opinion NO.   (~-932)



           11
                .   . when'the county astiessorand collector is
                        .

                required to assess and collect the taxes of
                independentschool districts, the Board of Trustees
                of such school district may contract with the
                CommissionersCourt of said county for payment for
                such services as they may see fit to allow, not to
                exceed the actual cost inCui?redIn assessing=
                collecting said taxes; . . .II (Emphasis added)
      In Attorney General Opinion No. MS-159, this office held
that Article 2922 L~governed the fees to be charged by the Tsx
Assessor-Collectorof a county for assessing and collecting
rural high school taxes, and this was regardless of whether
the duties involved current or delinquent taxes. (Bnphasis
3                                               e reasoning
&idelnterpretatlonof the above cited oplnlk though related
to the tax assessor-collectorof a rural hlgh'schooldistrict,
would apply to ,thetax assessor-collectorof an independent
school district and that the fees for delinquent taxes are
included in Article 2792. Thus, the amount of fees allowed
would be limited to the amount of the actual costincurred in
collecting said taxes, includingdelinquent taxes.
      In answer to your second question as to who prepares the
tax rolls, it is the opinion of this office that the county tax
assessor-collectorIs not required to prepare the tax rolls when
there Is a special assessor. The special assessor has this duty
by virtue of the pertinent language in Article 2792, Vernon's
Civil Statutes which is as follows:
           I‘
            . . . If said taxes are assessed by a special
            assessor of the independentdistrict and are
            collected only by the city or county tax
            collector, the city or county tax collector
            in such cases shall accept the rolls prepared
            by the special assessor and approved by the
            Board of Trustees as provided In the preced.lng
            Arficle." (Emphasis added)
      Among the many cases which enunciate  the rule that when
the language Is unambiguous and its mearilngIs clear and
obvious, rules of constructionare Improper, are Fox v. Burgess,
157 Tex. 292, 302 S.W.2d 405,          Calvert v. Phillip
Chemical Co., 268 S.W.2d 478                19 4 error r:f );
Ciilmorev. Waples, 108 Tex. 1              1.03~,'(1916) 1;
addition to the clear language of the statute, the foliowing



                                    -2810-
Hon. Q. F. Steger, Page 3                    Opinion No. (C-582)


language regardlng~"assessments"Is found.ln the e,ase,ofRe ubllc'
1ns;~Co. v. Rlghland'ParkI. School Dlst., 57 S.W.2d 627 *.
 PP*, 33 error ref.), wherein Justice Higgins cited at page 629:
          "An assessment involves, first, the preparation
           of a list of the property subject to the tax;
           and, second, the valuation of such property
           in the manner prescribed by law, ,andby the
           constituted authority.'26 R.C.L. Title
           Tsxation, *3X; 37 CYC. 987, and footnote 84.”
           (Emphasis added)
     In answer to your question as to whether the special assessor
orthe oounty tax assessor-collectorshall prepare the tax receipt
forms, you are advised, thatinasmuch asthe statutes are siient
in reference thereto, that'the preparationof the~tax receipt forms
is a matter that should be taken care of in the contractentered
into pursuant to Article 2792. It follows that if the contract
provides for the county tax assessor-collectorto prepare such
forms that the actual case of collecting the taxes would be ln-
creased.
    In a subsequent letter you asked the following questions:
         I"3. Is a county tax assessor-collector,who
              collected ONLY taxes for an independent
              school district, permitted to retain as
              compensationfive per cent (5s) of
              DELINQUENT taxes collected for such
              school district prior to August 30, 1965?
          "4. Is a county tax as6esso~collector~,.who~.,
              collected ONLY taxes for~an independent
              school district, permitted to retain as
              aompensationfive per cent (59) of
              DELINQUEXT taxes collected for such
              school district which were in process of
              being collected prior to August 30, 1965,
              but were actually remitted to the collector
              after August 30, 1965?”
     It is the opinion of this office that Article 2792, Vernon's
Civil Statutes governs the fees of a county tax assessor-
collector for an independentschool district. Prior to the enact-
ment of H.B. 243, Acts of the 59th Legislature, 1965 which became
effective on August 30, 1965 the amount of fees were limited to
         per cent for assessingand'one (1) per cent for collecting


                              -2811-
Hon. 0. F. Steger, Page 4                    Opinion Ho. (c-582)


    'In Steusoff v. Libei-tsCounty 34 S.W;2d 643 (TexlC;;G$~p.
1931; error ref.),'the‘court'heldthat a Com&sloners~
was without jurisdictionto allow tax assessor different cos@cn-
~a~~oli'.f~Klm^:~that:,ffJred~~by:
                          statute (Rev.'St. 1925, Art. 3937).
Inasmuch as It Is the position of this office that-prior to
August 30,~1965 the fee allowed *as one (1) per cent for
assessing and one (1) per cent for collecting,the answer to
question no.'3 is MO. Therefore, the answer to question no. 4
Is RObl&tirtue of the answer'to question no. 1 and Attorney
General's Opinion We. RS-159.



               The compensationa county tax assessor-
               collector is permitted to receive for
               the collectionORLY of taxes for an
               Independentschool district, including
               delinquent taxes, which taxes are
               assessed by the special assessor of
               such Independentschool district is
               limited by the smount of the actual
               cost incurred in collecting said taxes.
               In the event taxes for an Independent
               school district are assessed by a
               special assessor for such school
               district to be thereaftercollected
               by the county tax assessor-collector,
               It is not the duty of the county tax
               assessor-collectorto prepare the tax
               rolls for such collection.
               The contract entered Into pursuant to
               Article 2792 should provide who Is to
               prepare the tax receipt forms.
               The county tax assessor-collectorwho
               collected OKLY taxes for an independent
               school district, Is ermltted.toretain
               as compensationone P1) per cent of
               delinquent taxes collected for such
               school district prior to August 30, 1965.
               The county tax assessor-collectorwho
               coileoted taxes after August 30, 1965 IS
               entitled to retain the amount of fee@


                               -2812-
Eon.   0.   P. Steger,   Page   5                  Opinion    MO. (C-582)



                     contracted for with the Board of Trustee8
                     of siichBchool district, not to exceed the
                     actual cost incurred in collecting the taxes,,
                                          Yours very truly,
                                          WAQQOMRR CARR
                                          Attorney ffeneral




                                              Assistant
TRQ:
   cf
APPROVEDZ
oPwI,on cor+lMImTEE
W; V;:Geppert, Chairman
W; E; Allen
Gordon C. Cass
Kerns B. Taylor
Malcolm Qiaick
APPROVED FOR TKE ATTORHRY cIEWlZR&
BY: T. B. Wright




                                     -2813-